DETAILED ACTION

This communication is in response to Application No. 16/906,908 filed on 6/19/2020.  The pre-appeal brief request presented on 5/24/2022 is hereby acknowledged. Claims 1-22 have been examined.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 5/13/2022 and 7/8/2022 is being considered by the examiner.

Response to Arguments
Applicant’s arguments with respect to claims 1-22 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-12 and 14-21 are rejected under 35 U.S.C. 103 as being unpatentable over Agarwal et al. (hereinafter Agarwal)(US 2016/0380925) in view of Masurekar et al. (hereinafter Masurekar)(US 2017/0317954).
Regarding claims 1 and 14, Agarwal teaches as follows:
a method for implementing a logical router that spans a plurality of datacenters (a system provisions global logical entities that facilitate the operation of logical networks that span two or more datacenters, see, abstract)(wherein the logical entities are logical routers and logical switches, see, paragraph [0010]), the method comprising: 
receiving a configuration for a set of logical switches and a logical router (upon receiving specification of logical network entities (logical switches, logical routers), see, paragraph [0010]) that handles data traffic between data compute nodes (DCNs) connected to the logical switches and endpoints (interpreted external nodes without a physical connection, wherein logically connected external nodes) not connected to the set of logical switches (the traffic of a local logical network is conducted by local logical switches and routers that are confined to the datacenter, while the traffic of a global logical network is conducted by global logical switches and routers that can span two or more datacenters, see, paragraph [0042] and figure 1) and the DCNs (virtual machines are merely one example of data compute nodes (DCNs) or data compute end nodes, see, paragraph [0164]) comprising at least one DCN operating in each datacenter of the plurality of datacenters (the VMs (or network nodes) 111-117 of the datacenter 101 belong to the logical network A, which is a local logical network of the datacenter 101, see, paragraph [0041] and figure 1); 
for each datacenter in the plurality of datacenters, defining a centralized routing component for the logical router for handling the data traffic between the DCNs in the datacenter and the endpoints not connected to the set of logical switches; and designating one of the centralized routing components as a primary centralized routing component and the other centralized routing components as secondary centralized routing components (interpreted as local switches and local routers)(the multisite environment 600 in which the global control cluster controls only the global logical entities while local control clusters control local logical entities. As illustrated, the global control cluster 659 controls only the global logical switches 691 and global routers 692 (equivalent to applicant’s centralized routing components), see, paragraph [0089] and figure 1 and 8a), 
wherein the secondary centralized routing components (interpreted as local switches and local routers) forward data traffic, received from DCNs in their respective datacenters to the primary centralized routing component (the logical switches and routers of each datacenter to be controlled by the local control cluster of that datacenter, see, paragraph [0089] and figure 1).
Agarwal teaches all limitations as presented above except for performing stateful services on the data traffic.
Masurekar teaches as follows:
a user can define a configuration policy that specifies any second-tier logical router that provides stateful services (stateful services are firewalls, NAT, load balancing, etc., see, paragraph [0119]) must be configured on an edge node adjacent to the first-tier logical router (see, paragraph [0118]).
	It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify Agarwal with Masurekar to include performing the well-known stateful services on traffic. 
Regarding claims 2 and 15, Agarwal teaches as follows:
defining a distributed routing component for the logical router, wherein the distributed routing component spans the plurality of datacenters and is implemented by host computers in each of the datacenters as well as by edge computing devices to which the centralized routing components are assigned in each of the datacenters (assignment of VNIs (and DLRIs) in the multi-site environment 600 in which local logical entities are controlled by local control clusters while global logical entities are controlled by a global control cluster. The multi-site environment allocates a pool 709 of VNIs for the global logical switches, while the datacenters 601-603 respectively allocate pools of VNIs 701-703 for their local logical switches. The multi-site environment allocates a pool 759 of DLRIs for the global logical routers, while the datacenters 601-603 respectively allocate pools of DLRIs 751-753 for their local logical routers, see, paragraph [0085] and figure 7).
Regarding claim 3, Masurekar teaches as follows:
for each datacenter in the plurality of datacenters, defining a transit logical switch that connects the distributed routing component to the centralized routing component defined for the datacenter (the management plane of some embodiments defines a transit logical switch (TLS) for handling communications between the components internal to the logical router (i.e., between the distributed router and the service routers (equivalent to applicant’s centralized routing component)), see, paragraph [0058]).
	It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify Agarwal with Masurekar to include defining a transit logical switch as taught by Masurekar in order to efficiently handle communication between the components internal to the logical router.
Regarding claim 4, Masurekar teaches as follows:
defining a backplane logical switch (interpreted as transit logical switches 1030-1040 in figure 11) that connects the centralized routing components in each datacenter to each other (transit LS1 1030 connects SR1 1110 and SR2 1115), wherein the secondary centralized routing components (TLR 1 910) forward data traffic to the primary centralized routing component (PLR 905) via the backplane logical switch (transit LS1 1030)(the management plane also defines separate transit logical switches 1030-1040 between each of the TLRs (including SR1 1110) and the DR 1005 of the PLR, see, paragraph [0117] and figure 11).
Therefore, it is rejected for similar reason as presented above.
Regarding claims 5 and 17, Agarwal teaches as follows:
wherein data traffic sent from a first DCN connected to a first logical switch of the set of logical switches to a second DCN connected to a second logical switch of the set of logical switches is processed by the distributed routing component and not by any of the centralized routing components (some embodiments allocate a global pool of VNIs for global logical switches, while each datacenter allocates its own pool of VNIs for local logical switches. Likewise for global pool of DLRIs for global logical routers and local pools of DLRIs for local logical routers), see, paragraph [0123]).
Regarding claims 6 and 18, Agarwal in view of Masurekar teaches similar limitations as presented above. Masurekar further teaches as follows:
a user can define a configuration policy that specifies any second-tier logical router that provides stateful services must be configured on an edge node adjacent to the first-tier logical router (see, paragraph [0118]).
	Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify Agarwal with Masurekar to include defining a configuration policy in order for any logical router to provide stateful services.
Regarding claims 7 and 19, Agarwal teaches as follows:
global router X 194 (equivalent to applicant’s second logical router) receives traffic from data center B which is connected to local router A 173 (equivalent to applicant first logical router) to router traffic from data center B to VMs (equivalent to applicant’s DCNs)(see, paragraph [0038]-[0049] and figure 1).
Regarding claim 8, Agarwal teaches as follows:
wherein the endpoints (interpreted VMs from other data center) not connected to the set of logical switches comprise DCNs connected to logical switches that connect to other logical routers (see, paragraph [0038]-[0049] and figure 1).
Regarding claims 9 and 20, Agarwal teaches as follows:
wherein the set of logical switches and the logical router are part of a logical network implemented across the plurality of datacenters, wherein the endpoints not connected to the set of logical switches comprise endpoints external to the plurality of datacenters (see, paragraph [0038]-[0049] and figure 1).
Regarding claim 10, Agarwal teaches as follows:
wherein the designation of the primary centralized routing component is based on a user designating the datacenter for which the primary centralized routing component is defined as a primary datacenter for the logical router (the multisite environment 600 in which the global control cluster controls only the global logical entities while local control clusters control local logical entities. As illustrated, the global control cluster 659 controls only the global logical switches 691 and global routers 692 (equivalent to applicant’s centralized routing components), see, paragraph [0089] and figure 1 and 8a). 
Regarding claims 11 and 21, Agarwal teaches all limitations as presented above except for defining a standby centralized routing component.
Masurekar teaches as follows:
for TLRs, some embodiments implement the SRs in active-standby manner, with one of the SRs designated as active and the other designated as standby.  Thus, so long as the active SR is operational, packets sent by a data compute node attached to one of the logical switches 925 and 930 will be sent to the active SR rather than the standby SR (see, paragraph [0120]).
	Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify Agarwal with Masurekar to include defining active and standby routing component as taught by Masurekar in order to automatically backup the designated active routing component with the standby routing component.
Regarding claim 12, Masurekar teaches as follows:
SRs 340 and 350 may deliver services (i.e., functionalities beyond simply routing, such as NAT, firewall, load balancing, etc.) in addition to providing the connection between the logical network and external physical networks (see, paragraph [0071]); and
stateful services comprising network address translation (NAT), stateful firewall, load balancing, etc. (see, paragraph [0034]).
	Therefore, it is rejected for similar reason as presented above.
Regarding claim 16, Agarwal in view of Masurekar teaches similar limitations as presented above in the rejections regarding claims 3 and 4.  

Claims 13 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Agarwal et al. (hereinafter Agarwal)(US 2016/0380925) in view of Masurekar et al. (hereinafter Masurekar)(US 2017/0317954), and further in view of Goliya et al. (hereinafter Goliya)(US 2018/0234337).
Regarding claims 13 and 22, Masurekar teaches as follows:
the figure includes an external network 1205, two logical routers 1210 and 1220 that are directly connected to the external network (i.e., first-tier logical routers) (equivalent to applicant’s primary centralized routing component), a second-tier logical router 1230 (equivalent to applicant’s secondary centralized routing component), logical switches 1240-1280, and virtual machines VM1-VM8 (equivalent to applicant’s DCNs)(see, paragraph [0127] and figure 12); and 
logical router implemented by an edge node provides stateful services (see, paragraph [0034]), wherein the first-tier logical router is an edge node.
Agarwal in view of Masurekar teaches all limitations as presented above except for exchanging routing protocol data between the primary and second centralized routing components.
Goliya teaches as follows:
a method for configuring a logical router of a logical network to peer with one or more neighboring routers through one or more dynamic routing protocols such as Border Gateway Protocol (BGP).  The logical router uses a dynamic routing protocol in order to dynamically exchange routing data with the neighboring routers.  For instance, when a change occurs in the network topology, the logical router and its neighboring routers exchange updated routing information through a set of dynamic routing protocol sessions that is established between the logical router and the other routers (see, paragraph [0004]).
	It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify Agarwal in view of Masurekar with Goliya to include exchanging routing data with the neighboring routers through one or more dynamic routing protocols as taught by Goliya in order to efficiently update routing information.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jeong S Park whose telephone number is (571)270-1597.  The examiner can normally be reached on Monday through Friday 8:00-4:30 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Glenton B Burgess can be reached on 571-272-3949.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JEONG S PARK/Primary Examiner, Art Unit 2454                                                                                                                                                                                                        
September 30, 2022